Citation Nr: 1737424	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for a low back strain, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Navy from June 1977 to June 1981 and from August 1981 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's video testimony was received during a December 2016 Board hearing.  A transcript of that testimony is associated with the record.


FINDINGS OF FACT

1.  A January 1998 rating decision denied entitlement to service connection for low back strain.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since January 1998, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for low back strain. 

3.  Resolving reasonable doubt in favor of the Veteran, his low back strain was sustained during active duty service.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision, which denied the Veteran's claim of entitlement to service connection for low back strain, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).
2.  The evidence received since the January 1998 rating decision is new and material, and the claim of entitlement to service connection for low back strain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for low back strain are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Service Connection Claim

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


Factual Background and Analysis

In a January 1998 rating decision, the Veteran's original claim for service connection for low back strain was denied because there was no evidence of a current low back strain disability and no evidence of an in-service chronic low back strain disability.  The Veteran did not file a timely notice of disagreement to this rating decision and provided no new and material evidence within one year of the rating decision.  As such, the January 1998 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final January 1998 RO decision, at the December 2016 hearing before the Board, the Veteran testified that he now had medical evidence of a current low back disability and a medical opinion linking this disability to his active duty service.  Also, the Veteran's VA treatment records include complaints of low back problems, as well as medical opinions linking his low back problems to active duty service.  See, e.g., September 2013 CAPRI records; July 2014 CAPRI records; September 2015 medical records; and December 2016 medical records.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in January 1998, and indicates the Veteran has a current low back disability which may be related to the Veteran's active duty service.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for low back strain.  See Shade, 24 Vet. App. 110.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations that are sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity during service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be awarded for certain listed chronic diseases under 38 C.F.R. § 3.309(a) on a presumptive basis even in the absence of evidence showing the onset of that disability during service, provided that such disability is shown as having been manifest to a compensable degree within one year of separation from active duty.  In such instances, the disease at issue is presumed as having been incurred during active service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (2016).

Factual Background and Analysis

The Veteran asserts that he had documented in-service treatment for his low back condition in 1977, 1990, and 1997.  See March 2010 statement in support of claim.  However, review of the claims file shows no in-service complaints, treatment, or diagnosis of a lower back condition.  

In December 2016, the Veteran testified that he injured his back in his role as a storekeeper and gunner's mate, and also while attending jump school.  In these roles and tasks, the Veteran reported that he strained his low back lifting and carrying heavy store boxes, machines guns, ammunition, and also parachuting out of airplanes and landing with heavy loads.  

The Veteran is competent to report an injury/event and his medical history.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran's DD Form 214 reveals that he was a Storekeeper, a Special Warfare Combatant Craft Crew Member, and attended Airborne Jump School.  As his report is entirely consistent with the facts and circumstances of his service, an in service event is conceded.

In June 2010 and May 2011, the VA medical provider noted that the Veteran complained of low back spasms.  In July 2014, the VA medical provider noted that the Veteran's low back pain was chronic since service and treated while on active duty.  The VA medical provider noted that an imaging X-ray showed a compression fracture, degenerative disc disease, and occasional morning muscle spasms.  See July 2014 CAPRI records.

In September 2015, the Veteran saw his VA medical provider for a follow-up for chronic low back pain the Veteran said that he experienced after leaving the military.  The VA medical provider diagnosed the Veteran with chronic low back pain.  She said that the Veteran reported a constant dull pain in his lower back, with intermittent muscle spasms and no radiation of pain into his legs.  The Veteran said that he had at least 2 acute episodes of low back pain causing muscle spasms lasting 1 to 3 days.  The Veteran denied loss of bowel or bladder function.  

The VA medical provider noted that the Veteran was a storekeeper and a gunner's mate in the military.  In the gunner's mate role, the Veteran lifted boxes, heavy guns, and ammunition weighing up to 300 pounds, with repetitive motions such as twisting, pushing, pulling, squatting as well as falling while on ship.

The VA medical provider stated that the Veteran's lower back showed moderate to severe degenerative changes of the lumbar spine on X-ray.  The VA medical provider then opined that the Veteran's lower back condition was most likely related to his military service because, during his service, the Veteran did repetitive motions such as lifting, pushing, pulling, falling, and twisting.

Upon review, the record does not contain any evidence indicating that the Veteran's low back disability is not related to his active duty service.  Indeed, with a current disability established, as well as credible supporting evidence of an in-service event, and a favorable nexus opinion by his VA medical provider, service connection for low back strain is granted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for low back strain is reopened.

Service connection for low back strain is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


